                  Case: 20-13482            Doc: 132        Filed: 11/16/20          Page: 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

In re.                              )                        Case No.: 20-13482-SAH
                                    )                        Chapter 11
                  1
RHA Stroud, Inc.,                   )
                                    )                        [Jointly Administered]
      Debtor.                       )
___________________________________ )


                          SECOND AMENDED2 NOTICE OF EXPEDITED
                            HEARING AND OBJECTION DEADLINE


         PLEASE TAKE NOTICE THAT on November 13, 2020, RHA Stroud, Inc., d/b/a

Stroud Regional Medical Center (“Stroud Hospital”) and RHA Anadarko, Inc. d/b/a The

Physicians’ Hospital in Anadarko (“Anadarko Hospital”) (each a “Debtor,” and collectively, the

“Debtors” or “Hospitals”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) filed

their Motion Pursuant to 11 U.S.C. §§ 105(a) and 1107(a) for Entry of Interim and Final Orders

Establishing Critical Vendor Payment Procedures and Notice of Opportunity (Doc. No. 120) (the

“Motion”).

         PLEASE TAKE FURTHER NOTICE THAT a hearing on the Motion is set for

Friday, November 20, 2020 at 1:30 p.m. (C.S.T.).

         PLEASE TAKE FURTHER NOTICE THAT responses and objections to the interim

relief sought in the Critical Vendor Motion shall be filed no later than Wednesday, November

18, 2020 at 4:00 p.m. (C.S.T.).




1
  The Debtors in these cases, along with the last four digits of their federal tax identification number is: RHA Stroud,
Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of business for the Debtors is 2308 Highway 66
West, Stroud, OK 74079 and 1002 East Central Blvd. Anadarko, OK 73005.
2
  Amended to reflect hearing will be conducted via video-conference.


55401181;1
                    Case: 20-13482       Doc: 132        Filed: 11/16/20   Page: 2 of 5




         PLEASE TAKE FURTHER NOTICE THAT if no response or objection is timely

filed to the Critical Vendor Motion, the Court may grant the requested relief without a hearing or

further notice.

         PLEASE TAKE FURTHER NOTICE THAT pursuant to Rule 43, Fed. R. Civ. P.

(applicable to the contested matter pursuant to Rule 9017, Fed. R. Bankr. P.) and the on-

going COVID-19 pandemic, the evidentiary hearing scheduled for November 20, 2020, at

1:30 p.m. (C.S.T.), will be conducted via video-conference. In order to participate, all

counsel and participants must have access to a computer with a camera and

microphone. It is also recommended that you have a phone available on the day of the

hearing in the event technical problems arise and communication is required.

               i.   Exhibits conforming to Local Rule 9017-1 must be emailed to all hearing

                    participants by 6:00 PM (C.S.T.) on November 19, 2020 with a hard copy sent to

                    the Court for the record. If your witnesses(es) will not be in the same location as

                    counsel, then you must ensure that the witness(es) have a complete set of all

                    exhibits of all parties on the day of the hearing and understand that different

                    parties have their own exhibit notebooks.

             ii.    Witnesses will be sworn in, and their testimony will have the same effect and

                    be binding upon the witness in the same manner as if the witnesses was

                    sworn in by the Courtroom Deputy in person in open court.

             iii.   If a witness has documents, other than exhibits, in their possession and

                    control during their testimony, counsel sponsoring the witness must provide

                    a list of such documents to the Court and opposing counsel at the start of the

                    hearing.



                                                     2
55401181;1
                   Case: 20-13482      Doc: 132       Filed: 11/16/20    Page: 3 of 5




             iv.   On or before November 19, 2020, at 12:00 p.m. (C.S.T.), counsel is directed

                   to provide to cheryl_shook@okwb.uscourts.gov their preferred email

                   address as well as the email address of any party or witness that will not be

                   in the same location as counsel during the hearing. Chambers will use these

                   email addresses to provide access to the video-conference evidentiary

                   hearing.

             v.    On or before 4:00 p.m. (C.S.T.) on November 19, 2020, the Court will issue

                   an invitation for the video-conference evidentiary hearing containing a link

                   for a “Microsoft Teams Meeting” that should be used to access the video-

                   conference evidentiary hearing. You do not need to download the Microsoft

                   Teams app to participate in the video-conference.

             vi.   When first using Microsoft Teams Meeting, you will need to allow the

                   program to access your microphone and camera.

         vii.      Rebuttal exhibits, if required, should be attached to an email addressed to all

                   person receiving the email containing the Microsoft Teams Meeting link, and

                   the email should be ready to send prior to the hearing. If use of the rebuttal

                   exhibit becomes necessary, the email should be sent immediately.

         viii.     If the “Rule” is invoked for the video-conference evidentiary hearing, it will

                   be sponsoring counsel’s responsibility to ensure that all non-party witnesses

                   comply.

             ix.   The hearing will include live video and audio feeds so efforts should be made

                   to   appear   professional   and     to   eliminate   unnecessary    background




                                                  3
55401181;1
                   Case: 20-13482     Doc: 132        Filed: 11/16/20   Page: 4 of 5




                   noise. Unless speaking, all participants are requested to mute their

                   microphone.

             x.    Each counsel, party, and witness is responsible for timely joining the video-

                   conference hearing and for establishing a new connection if, at any point,

                   their connection is disrupted or terminated.

             xi.   All parties, counsel, and members of the public are strictly prohibited from

                   recording or broadcasting any hearing, in whole or in part, in any manner.

Dated: November 16, 2020                                AKERMAN LLP

                                                         By: s/ Esther McKean
                                                         Esther McKean
                                                         Florida Bar No. 028124
                                                         420 S. Orange Ave., Suite 1200
                                                         Orlando, Florida, 32801
                                                         Telephone: 407- 419-8583
                                                         Fax : 407-843-6610
                                                         esther.mckean@akerman.com
                                                         Pro Hac Vice Admitted

                                                         By: s/ David W. Parham
                                                         David W. Parham
                                                         Texas Bar No. 15459500
                                                         2001 Ross Avenue, Suite 3600
                                                         Dallas, TX 75201
                                                         Telephone: 214-720-4300
                                                         Fax : 214-981-9339
                                                         david.parham@akerman.com
                                                         Pro Hac Vice Admitted

                                                        By: s/ Catherine Kretzschmar
                                                        Catherine Kretzschmar
                                                        Florida Bar No. 85843
                                                        350 East Las Olas Blvd., Suite 1600
                                                        Ft. Lauderdale, FL 33301
                                                        Telephone: 954-486-2443
                                                        Fax : 954-847-5336
                                                        catherine.kretzschmar@akerman.com
                                                        Pro Hac Vice Admitted
                                                        Proposed Attorneys for Debtors


                                                  4
55401181;1
                Case: 20-13482       Doc: 132        Filed: 11/16/20   Page: 5 of 5




                                                       RUBENSTEIN & PITTS, PLLC
                                                       By: s/ Michael A. Rubenstein
                                                       Michael A. Rubenstein, OBA #7806
                                                       Leif Swedlow, OBA #17710
                                                       1503 E. 19th Street
                                                       Edmond, OK 73013
                                                       Telephone: 405 -340-1900
                                                       Fax: 405-340-1001
                                                       mrubenstein@oklawpartners.com
                                                       lswedlow@oklawpartners.com

                                                       Proposed Attorneys for Debtors

                                 CERTIFICATE OF SERVICE

         This is to certify that on the 16th day of November, 2020, a true and correct copy of the

Debtors’ Second Amended Notice of Expedited Hearing and Objection Deadline filed on

November 16, 2020, was served upon counsel registered with the CM/ECF system in this case

and was forwarded via U.S. Mail, first class, postage prepaid to the those parties listed on the

attached matrix.

                                                       By: s/ Esther McKean
                                                       Esther McKean, FL. Bar. No. 028124




                                                 5
55401181;1
